—In an action to recover on three promissory notes, the defendant appeals from (1) an order of the Supreme Court, Rockland County (Bergerman, J.), dated July 9, 1997, which granted the plaintiffs’ motion pursuant to CPLR 3213 for summary judgment in lieu of complaint, and (2) a judgment of the same court, entered July 28, 1997, which is in favor of the plaintiffs and against him in the sum of $170,251.02.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order Eire brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
Contrary to the defendant’s contention, the plaintiffs were entitled to relief pursuant to CPLR 3213. The plaintiffs established the existence of promissory notes executed by the defendant for the payment of money only, the unconditional terms of repayment, and the defendant’s default (see, Interman Indus. Prods, v R.S.M. Electron Power, 37 NY2d 151, 154; Haselnuss v Delta Testing Labs., 249 AD2d 509; Key Bank v Lisi, 225 AD2d 669). The defendant failed to establish the existence of any triable issues of fact or meritorious defenses in opposition to the plaintiffs’ motion (see, East N. Y. Sav. Bank v Baccaray, 214 AD2d 601).
The defendant’s remaining contentions are without merit. Bracken, J. P., Pizzuto, Altman and Luciano, JJ., concur.